January 15, 2010 PRESS CONFERENCE 12:00 noon TODAY Shiseido today announced it will launch a recommended tender offer to acquire all of the issued and outstanding shares of Bare Escentuals, one of the leading prestige cosmetic companies in the United States and an innovator in mineral-based cosmetics. Shiseido’s management will provide further information on the deal at a press conference today, January 15, 2010, at 12pm. Please see below for further details. Simultaneous translation into English will be provided. Date: Friday, January 15, 2010 Time: 12:00 – 12:45 Venue: Shiseido Meeting Room, 3F Shiseido Shiodome Office, 1-6-2 Higashi Shimbashi, Minato-ku, Tokyo Speakers: Mr. Shinzo Maeda, President & CEO Mr. Yasuhiko Harada, Director, Corporate Senior Executive Officer Mr. Carsten Fischer, Director, Corporate Executive
